DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 4, items 52 and 54.
In Figure 5, item 54.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
The “cutting face”, of claims 1 and 11;
All of the claim 5 limitations;
The palm rest of claim 11;
It is noted that these items may appear in the Figures.  Labeling these items and incorporating that label into the detailed description overcomes this objection.  If an item is important enough to claim, it is important enough to be labeled in the Figures.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On line 2 of paragraph [026], the phrase “indentation in in the housing” should be replaced with “indentation in the housing”.
On line 5 of paragraph [026], the phrase “from a trigger 22 opening in” should be replaced with “from a trigger opening 21 in”.
On line 4 of paragraph [027], the phrase “The a hole 28” should be replaced with “A hole 28”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 2, the phrase “opening defined along a cutting face” is unclear.    For one item to be defined along another item, the items do not need to touch they merely need to be next to each other.  If the opening is next to the cutting face, what structure defines the opening?  The phrase should be replaced with “opening defined in a cutting face”.  Claim 11 has the same issue.
Claim 11 has the same issue. 
With regards to claim 1 line 5, the phrase “the opening” is unclear.  Two different openings have been disclosed and it is unclear which of the two is being referenced.  If the language above is adopted, replacing the phrase with “handle opening” overcomes the rejection.
With regards to claim 1 lines 9-10, the trigger disclosure is unclear.  What structure incorporates the trigger and what structure allows for the trigger to be pivotal?  As written, the trigger is part of the knife in a way that does not involve a pivotal connection with the housing which is not supported.  On line 9, the phrase “a trigger configured” should be replaced with “a trigger pivotally connected to the elongate housing and configured”.  Claim 11 has the same issue.
Claim 11 has the same issue.
With regards to claim 2, what structure incorporates the biasing means?  As written, the biasing means is part of the knife in a way that does not involve being in the elongate housing which is not supported.  Claim 2 needs to acknowledge the biasing means is in the housing because this is the only way it is supported.
With regards to claims 5 and 11, it is unclear what structure defines the handle and its outer surface (claim 5) or palm rest (claim 11) in relation to the housing and lateral face.  See rejections to claim 1.
With regards to claim 5, the phrase “curvature that is dimensioned to rest in a palm” is indefinite.  It is unclear what can and cannot be considered dimensioned to rest a palm since palms come in all different sizes.  The phrase should be replaced with “curvature that rests in a palm” to remove dependency to the indefinite palm.
With regards to claim 6, what structure incorporates the lobe?  Claim 6 should disclose “the elongate housing comprises at least one lobe extending from an end of the cutting face”.

With regards to claim 7, the phrase “the lobe” should be replaced with “the at least one lobe”.
With regards to claim 8, the phrase “trigger is pivotally” is unclear.  Claim 1 already discloses the trigger pivots and it is unclear if this pivoting structure represents the same or a different pivoting than the claim 1 pivoting.  If the claim 1 language dealing with claim 1’s pivoting issue is adopted, claim 8 should be amended to further limit that pivotal connection to be within the housing.
With regards to claim 11, the phrase “aligned with a longitudinal length of the elongate housing” is unclear.  A straight line can be drawn between any two points, which will define alignment.  The alignment needs to be further defined so it is clear what can and cannot meet this limitation.  The cutting face could be disclosed as being elongate and the reason why the housing is elongated and then the slotted opening could be disclosed as elongated in a way to mimic the elongation of the cutting face.   
With regards to claim 11, the phrase “handle having an opening generally aligned with the cutting face” is unclear.  It is unclear what is meant by generally aligned.  As disclosed above, a straight line can be drawn between any two points, which will define alignment.  The opening would be generally aligned with any structure of the knife. 
Claim 11 recites the limitation "the elongate opening" on line 5.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, see page 5-7, filed 9-24-2020, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, a new ground(s) of rejection under 112 has been made.  
Allowable Subject Matter
Claims 1-8, 10, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724